UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6137


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

          v.

DEON STOTS, a/k/a Bama,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cr-00033-RGD-DEM-2)


Submitted:   April 19, 2012                  Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deon Stots, Appellant Pro Se.    Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Deon Stots appeals the district court’s denial of his

motion to reduce his sentence pursuant to the Fair Sentencing

Act of 2010, Pub. L. No. 111–220 (the “FSA”), as well as the

denial      of    his    motion    requesting      that    the     district    court

reconsider its ruling.             Our review of the record demonstrates,

as the district court likewise concluded, that application of

the   FSA    to   Stots’    circumstances     does   not    alter    his   ultimate

offense level under the U.S. Sentencing Guidelines.                           Because

Stots has shown no error in the district court’s calculations

regarding the application of the FSA to his case, we affirm the

underlying judgment of the district court.                       We note that the

district     court      lacked    authority   to   grant    Stots’    request     for

reconsideration.          See United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.

                                                                           AFFIRMED




                                         2